         Case 8:20-cv-00816-CEH-AAS Document 5 Filed 04/09/20 Page 1 of 4 PageID 108

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      MiddleDistrict
                                                 __________  Districtofof__________
                                                                          Florida

                                                                    )
                     CORONACIDE, LLC
                                                                    )
                                                                    )
                                                                    )
                            Plaintiff(s)                            )
                                                                    )
                                v.                                          Civil Action No. 8:20-cv-00816-T-36AAS
                                                                    )
WELLNESS MATRIX GROUP, INC., and GEORGE TODT                        )
                                                                    )
                                                                    )
                                                                    )
                           Defendant(s)                             )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       Wellness Matrix Group, Inc.
                                       c/o Registered Agent, Paracorp
                                       318 N. Carson St. #208
                                       Carson City, NV 89701




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Richard E. Fee
                                       Fee & Jeffries, P.A.
                                       1227 N. Franklin St.
                                       Tampa, Florida 33602



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                              CLERK OF
                                                                                     FCCOURT
                                                                                        OU R
                                                                                        OU RTT


Date:      Apr
            p 09,, 2020                                                                  TelishaCatchings
                                                                                                       g
                                                                                        Signature
                                                                                        Si
                                                                                        S ig
                                                                                           gnnat
                                                                                              atuurre o
                                                                                                      off C
                                                                                                          Clerk
                                                                                                            lerk
                                                                                                            le rk oorr D
                                                                                                                       De
                                                                                                                       Deputy
                                                                                                                         eepu
                                                                                                                           puty
                                                                                                                           pu ty Clerk
          Case 8:20-cv-00816-CEH-AAS Document 5 Filed 04/09/20 Page 2 of 4 PageID 109

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
         Case 8:20-cv-00816-CEH-AAS Document 5 Filed 04/09/20 Page 3 of 4 PageID 110

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                for the
                                                      MiddleDistrict
                                                 __________  Districtofof__________
                                                                          Florida

                                                                  )
                     CORONACIDE, LLC
                                                                  )
                                                                  )
                                                                  )
                            Plaintiff(s)                          )
                                                                  )
                                v.                                        Civil Action No. 8:20-cv-00816-T-36AAS
                                                                  )
WELLNESS MATRIX GROUP, INC., and GEORGE TODT                      )
                                                                  )
                                                                  )
                                                                  )
                           Defendant(s)                           )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)
                                       George Todt
                                       23741 Harbor Vista Dr.
                                       Malibu, CA 90265-4816




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:
                                       Richard E. Fee
                                       Fee & Jeffries, P.A.
                                       1227 N. Franklin St.
                                       Tampa, Florida 33602



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                            CLERK OF
                                                                                   FCCOURT
                                                                                      OU R
                                                                                      OU RTT


Date:     Apr
           p 09,, 2020                                                                 TelishaCatchings
                                                                                              C      g
                                                                                      Signature
                                                                                      S ig
                                                                                         gnna
                                                                                            attu
                                                                                               urre of
                                                                                                    of C
                                                                                                       Clerk
                                                                                                         lerrkk oorr De
                                                                                                         le          D
                                                                                                                     Deputy
                                                                                                                       epu
                                                                                                                        puttyy Clerk
          Case 8:20-cv-00816-CEH-AAS Document 5 Filed 04/09/20 Page 4 of 4 PageID 111

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

               I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

               I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

               I served the summons on (name of individual)                                                                    , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

               I returned the summons unexecuted because                                                                            ; or

               Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
